Title: To George Washington from Colonel John Cadwalader, 28 December 1776
From: Cadwalader, John
To: Washington, George



Sir
Bordenton [N.J.] 28th Decr 1776

We arrived here about 1 o’Clock—the advanced party about ten—I have sent Horse-men to reconnoitre & from every Information the Enemy left Allen Town about 8 o’Clock this Morng—If I had been happy enough to have cross’d at Dunks’s Ferry we should have compleatly destroyed the Army in this Quarter—I am informed that the Hessians went off in the utmost confusion—I am sorry some of the Troops have marched up to Kirkbridge ⟨mutilated⟩ as it is impossible to get over ⟨mutilated⟩ the Comg Officer at Bristol to ⟨mutilated⟩ I have about 1800 men, & Col: Penrose informs me that he is advancing with about 500 men.
We shall pursue with my Troops to-morrow before day—about 500 go this Evg to Cross-wix—The Enemy are much encumbered with

Baggage & Cattle—I hope to fall on their Rear. I am, Sir, your most obt Sert

John Cadwalader

